DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 15 March 2022 overcomes the rejections under 35 U.S.C. 112, 102, and 103.  The 35 U.S.C. 112 rejection is overcome because newly amended claims recite enabled diseases.  The 8 November 2021 response shows support for the recited conditions in claims 33-39.  The prior art rejections are overcome because examined variable R4 in the prior art is not an unsubstituted alkyl group,  In the examined specification an alkyl group is an unsubstituted hydrocarbon linear group (page 10, paragraph [0030]).  In the cited prior art of the previous action, R4 is an ester or an acid group, R2a is NH-C(O)Me group, or R1a is a substituted alkyl group.     
Information Disclosure Statement
The information disclosure statements filed 15 March 2022 and 18 April 2022 are acknowledged and considered.
Allowable Subject Matter
Claims 1, 4-7, 11, 12, 16, 17, 20, 24, 26, 28, and 30-39 are allowed.
The following is an examiner’s statement of reasons for allowance: KUMARI (Tetrahedron Letters, 2012, 53, 1130-1133) describes a compound in which R4 is CO2-Et (entry 11, page 1132, table 2).  This compound does not anticipate or render obvious a compound of the examined application an alkyl group is limited to an unsubstituted linear hydrocarbon group.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699